Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 3/21/2022:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: pages 9-10):  The 35 U.S.C. 103 rejections have been dropped in view of amendments.  Claims 1, 3-9, 11-15, and 17-20 are allowed.
Allowable Subject Matter
Claims 1, 3-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, and 15:
U.S. Publication No. 2014/00078960 to Nakata discloses in Figures 14-19 a method comprising:	
… a first AP (AP1), … a second AP (AP2) as a … neighbor.  AP1 in area R1 and AP2 in area R2 are neighbors with an overlapped area R3.
Detecting a … device (CL1) within an area covered by the first AP and the second AP, wherein the … device is physically located between the first AP and the second AP.  CL1 is located in the overlapped area R3 between AP1 in area R1 and AP2 in area R2.
Determining a … time slot for the first AP … for the first AP to transmit … traffic by …  AP1 and AP2 are able to mutually adjust their transmission time slots, so that the time slot in which AP1 transmits a communication packet P14 to CL1 located in the overlapped area R3 will not coincide with the time slot in which AP2 transmits a communication packet P15 to CL1 located in the overlapped area R3.  So, AP1 determines a time slot to transmit P14 to CL1, which is different from the time slot in which AP2 transmits P15 to CL1.
…
…
…
Transmitting the … traffic from the first AP to the … device according to the … time slot … for the first AP.  AP1 transmits P14 to CL1 in the determined time slot, which is different from the time slot in which AP2 transmits P15 to CL1.  Refer to Sections 0187-0235.
Nakata does not disclose receiving, at a first AP, a message identifying a second AP as a TSN neighbor; detecting a TSN device within an area covered by the first AP and the second AP, wherein the TSN device is physically located between the first AP and the second AP; determining a TSN time slot for the first AP … for the first AP to transmit TSN traffic by… ; transmitting the TSN traffic from the first AP to the TSN device according to the TSN time slot … for the first AP.
U.S. Publication No, 20170070390 to Poola et al disclose in Section 0071 wherein each AP receives broadcast messages that are self-identifying messages with respect to the respective APs from which such messages were received, from its neighboring APs, and then compiles a neighbor list of the APs from which it received such messages (claimed “receiving, at a first AP, a message identifying a second AP as a … neighbor”).  Poola et al do not disclose the claimed “receiving, at a first AP, a message identifying a second AP as a TSN neighbor”.  However, U.S. Publication No. 20210219253 to Van Phan disclose in Figure 3B and Sections 0029, 0027, 0054, 0061-0067, 0096, and 0097 wherein TSN is a requirement for 5G and beyond systems, and wherein neighboring base stations are a part of a TSN network and TSN traffic will be transmitted in the TSN network by neighboring base stations in TSN time slots (claimed “receiving, at a first AP, a message identifying a second AP as a TSN neighbor; detecting a TSN device within an area covered by the first AP and the second AP, wherein the TSN device is physically located between the first AP and the second AP; determining a TSN time slot for the first AP … for the first AP to transmit TSN traffic by … ; transmitting the TSN traffic from the first AP to the TSN device according to the TSN time slot … for the first AP”).  By applying Poola et al and Van Phan et al to Nakata: the APs of Nakata can be in a TSN network, wherein APs of Nakata can be notified of neighboring APs via messages in the TSN network and wherein packets of Nakata will be TSN traffic communicated in TSN time slots, as disclosed by Poola et al and Van Phan et al.  
Nakata, Poola et al, and Van Phan et al also do not disclose determining a TSN time slot for the first AP and RU for the first AP to transmit TSN traffic by …; transmitting the TSN traffic from the first AP to the TSN device according to the TSN time slot and the RU for the first AP.
U.S. Publication No. 20110249644 to Boariu et al disclose in Sections 0029, 0032, and 0045 wherein network 102 allocates resource units to each of the mobile stations by allocating time slots to each of the mobile stations in a time domain and one or more carrier frequencies with specified bandwidths to each of the mobile stations in a frequency domain. So, resource units may include a time slot and a carrier frequency with a specified bandwidth (claimed “RU”, wherein a claimed RU reads on the carrier frequency since a RU can include a time slot and a carrier frequency) for sending or receiving data. The resource units may be identified by the time slot and the carrier frequency.  By applying Boariu et al to Nakata: APs of Nakata can be assigned a time slot and a frequency for transmission, as disclosed by Boariu et al.  
Nakata, Poola et al, Van Phan et al, and Boariu et al also do not disclose determining, via communication between the first AP and the second AP, a TSN time slot for the first AP and a RU for the first AP to transmit TSN traffic by: receiving an RU intent message from the second AP…
Nakata only discloses wherein AP1 and AP2 are able to mutually adjust their transmission time slots, so that the time slot in which AP1 transmits a communication packet P14 to CL1 located in the overlapped area R3 will not coincide with the time slot in which AP2 transmits a communication packet P15 to CL1 located in the overlapped area R3; so, AP1 determines a time slot to transmit P14 to CL1, which is different from the time slot in which AP2 transmits P15 to CL1.  U.S. Publication No. 20110249644 to Boariu et al disclose in Figure 3 and Sections 0040-0045 the first AP of the first network communicating with a second AP of the second network to coordinate transmissions; the first AP of the first network communicating with a second AP of the second network to exchange information (claimed “RU intent message”) regarding time slots used by the first AP in order to avoid interference between the first AP and the second AP.  By applying Zhang et al to Nakata: since AP1 and AP2 of Nakata are able to mutually adjust their transmission time slots to avoid interference, information (claimed “RU intent message”) must be exchange between AP1 and AP2 to inform one another of time slots to avoid interference, as disclosed by Zhang et al.  Also, the claim does not specifically define a claimed “RU intent message” so the “information” of Zhang et al can read on the claimed “RU intent message”; since the claimed “RU intent message” and “information” of Zhang et al are both used by APs to exchange information.  

However, none of the prior art disclose the limitations “determining a TSN time slot for the first AP and a resource unit (RU) for the first AP to transmit TSN traffic by: receiving a RU intent message from the second AP, wherein the RU intent message comprises a validity window indicating a time slot when the second AP will not transmit TSN traffic and wherein the RU intent message comprises a RU utilized by the second AP; determining the TSN time slot for the first AP based on the validity window; and determining the RU for the first AP based on the RU intent message…”, and can be logically combined with Nakata, Poola et al, Van Phan et al, Boariu et al, and Zhang et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20160373985 to Bengtsson et al disclose in Figures 1-7 a method wherein if a UE is located in an overlapping region between two cells, possible pilot channel contamination is detected and a request is transmitted for UE to forego transmission during a next frame designated for transmitting a pilot signal to avoid interference with other UEs.  Refer to Sections 0038-0057.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
March 28, 2022